IN THE SUPREME COURT OF THE STATE OF KANSAS

                                            No. 111,540

                                         STATE OF KANSAS,
                                             Appellee,

                                                   v.

                                        CHARLES L. JONES,
                                           Appellant.


                                   SYLLABUS BY THE COURT

        An alleged violation of K.S.A. 22-3302 by failure to suspend criminal proceedings
to conduct a competency hearing after finding reason to question a criminal defendant's
competency raises a procedural not a jurisdictional issue, and it, therefore, will not
support a motion to correct an illegal sentence.


        Appeal from Wyandotte District Court; R. WAYNE LAMPSON, judge. Opinion filed December 18,
2015. Affirmed.


        Gerald E. Wells, of Jerry Wells Attorney-at-Law, of Lawrence, argued the cause and was on the
briefs for appellant.


        Jerome A. Gorman, district attorney, argued the cause, and Derek Schmidt, attorney general, was
with him on the briefs for appellee.


The opinion of the court was delivered by


        ROSEN, J.: Charles L. Jones appeals from the denial of his motion to correct an
illegal sentence following his conviction and sentence for first-degree murder. He argues
that the failure on the part of the trial court to order sua sponte a competency examination
                                                   1
rendered his sentence illegal. Because his claim is procedural, not jurisdictional, he
cannot prevail in his claim that his sentence was illegal.


       In 2000, at the age of 18, Jones was convicted as an adult for a 1998 murder. He
took a direct appeal of that conviction, arguing through counsel that the failure of the
State to notify his parents that he would be tried as an adult violated due process, that the
evidence did not support prosecuting him as an adult, that the trial court improperly
limited his cross-examination of an accomplice, and that the prosecutor committed
misconduct in making certain statements during closing argument. He raised additional
arguments in a pro se supplemental brief, including claims of ineffective assistance of
counsel and various other suggestions of impropriety on the part of the court and the
prosecutor. This court affirmed the conviction in State v. Jones, 273 Kan. 756, 47 P.3d
783, cert. denied 537 U.S. 980 (2002).


       A procession of collateral challenges to the conviction ensued.


       In 2004, Jones filed a pro se motion seeking relief under K.S.A. 60-1507. He
alleged ineffective assistance of counsel at his juvenile waiver hearing. The trial court
denied the motion following an evidentiary hearing. The Court of Appeals affirmed the
denial, finding that, although trial counsel in fact provided deficient assistance based on a
failure to present any evidence to rebut the statutory presumption that he be tried as an
adult, the deficiency was harmless because the factors weighing in favor of adult
prosecution were so strong that it was not reasonably probable that any evidence on his
behalf would have changed the outcome. Jones v. State, No. 99,370, 2009 WL 863106
(Kan. App. 2009) (unpublished opinion), rev. denied 289 Kan. 1279 (2010).


       In 2009, Jones filed a motion to correct an illegal sentence, arguing that the
juvenile waiver proceedings were defective because the complaint did not provide his
                                              2
parents with notice of the charges, his right to counsel, or the waiver hearing; the service
of the copy of the complaint was defective; and the prosecution failed to provide
adequate constitutional safeguards. The district court denied the motion, and this court
affirmed, holding that a motion to correct an illegal sentence is inappropriate to challenge
procedural defects in the prosecution of a juvenile as an adult. State v. Jones, 292 Kan.
910, 916, 257 P.3d 268 (2011), cert. denied 132 S. Ct. 1097 (2012).


       On November 1, 2012, Jones filed another petition for collateral relief. He alleged
ineffective assistance of trial counsel due to a breakdown of communication, ineffective
assistance of counsel due to his attorney's failure to request a competency hearing to
determine whether he suffered from a juvenile personality disorder, and denial of due
process because he was convicted while mentally incompetent.


       Although Jones captioned his petition "Motion to Correct Illegal Sentence," the
district court apparently decided that the motion could also be deemed a collateral
challenge under K.S.A. 60-1507. It assigned both a civil case number—12CV1601—and
a criminal case number—1998CR1731A—to the pleading. In separate orders, the district
court summarily denied the motion. In the civil case, the court relied on K.S.A. 60-1507
to deny the motion, determining that the pleading was both untimely and successive. In
the criminal case, the district court dismissed the motion, ruling that it had been under no
obligation to interrupt the trial sua sponte.


       Jones filed two notices of appeal, one to the Court of Appeals from the civil
decision and one to this court from the criminal caption. The Court of Appeals affirmed,
finding the petition untimely and successive and any asserted error harmless. Jones v.
State, No. 109,713, 2014 WL 1363267 (Kan. App. 2014) (unpublished opinion), rev.
denied 301 Kan. ___ (March 12, 2015). Jones has thus received two judgments and two
appeals from one district court pleading.
                                                3
       In his appeal to this court, Jones argues that, at the time of his trial, he was a
juvenile who suffered from a mental defect that rendered him incompetent to comprehend
fully the nature and possible consequences of the charges against him, and his conviction
amounted to a denial of due process. This court has recently addressed this very issue in
State v. Donaldson, 302 Kan. ___, 355 P.3d 689 (2015), which controls the outcome of
this appeal.


       Jones argued in his pleading to the district court that the court was required to
suspend proceedings once his competence to stand trial came into question. The district
court summarily denied his motion. This court reviews under a de novo standard the
summary denial of a motion to correct an illegal sentence. State v. Gilbert, 299 Kan. 797,
801, 326 P.3d 1060 (2014). Whether a sentence is illegal is a question of law over which
this court exercises unlimited review. 299 Kan. at 801. A sentence is illegal under K.S.A.
22-3504 if it is imposed by a court without jurisdiction, if it does not conform to the
applicable statutory provision either in the character or the term of authorized
punishment, or if it is ambiguous with respect to the time and manner in which it is to be
served. Donaldson, 302 Kan. at ___, 355 P.3d at 691-92.


       In State v. Ford, 302 Kan. ___, Syl. ¶ 4, 353 P.3d 1143 (2015), this court held that
a motion to correct an illegal sentence is foreclosed as a mechanism for correcting a
procedural competency claim. That decision specifically held that "future movants cannot
use a motion to correct an illegal sentence to claim a violation of K.S.A. 22-3302." 353
P.3d at 1147.


       In Donaldson, 302 Kan. ___, 355 P.3d 689, this court considered circumstances
strikingly similar to those in the present case. Donaldson's murder conviction was
affirmed on direct appeal. He then filed a couple of K.S.A. 60-1507 motions, which were
                                               4
denied, and the district court was affirmed by the Court of Appeals. After unsuccessfully
seeking federal habeas corpus relief, Donaldson next filed in state court a motion to
correct an illegal sentence, alleging for the first time that he had not been competent to
stand trial and the district court therefore had no jurisdiction to convict him when it failed
to require sua sponte a competency hearing. On appeal, this court analyzed the
competency statute, K.S.A. 22-3302(1), and determined that the sentence was not illegal.
355 P.3d at 692-93.


       The court went on to determine that, pursuant to Ford, Donaldson's claim of error
was procedural, not jurisdictional. 355 P.3d at 693. The court concluded that Donaldson
could not utilize a motion to correct an illegal sentence to challenge the trial court's
alleged failure to comply with K.S.A. 22-3302. 355 P.3d at 693-94. The court also noted
that it would not benefit Donaldson to treat his pleading as a K.S.A. 60-1507 motion
because he had failed to raise the competency issue in either his direct appeal or his two
previous K.S.A. 60-1507 motions. 355 P.3d at 694.


       The decisions in Ford and Donaldson are consistent with the decision in Jones'
prior illegal sentence claim before this court, where we held that the procedural errors
that he asserted at that time would not give rise to an illegal sentence. Although he did
not raise the competency argument at that time, he asserted other defects in the juvenile
proceeding and subsequent trial as an adult. This court noted that Jones had failed to
establish a due process violation that would have deprived the district court of
jurisdiction and, consequently, there was no basis for finding that he had received an
illegal sentence. Jones, 292 Kan. at 916.


       Based on Ford, Donaldson, and this court's prior decisions in Jones' own appeals,
Jones cannot obtain the relief that he seeks through a motion to correct illegal sentence.
The judgment of the district court is affirmed.
                                               5